                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Ellison Cullinan, as trustee for the heirs and                             Court File No.:
next-of-kin of Steven Cullinan,                                                    Judge:

               Plaintiff,
                                                       NOTICE OF AND PETITION
                                                           FOR REMOVAL
v.

Michael Wojciehowski, Decoy Transport, LLC
and Menard, Inc.

               Defendants.


TO:     THE UNITED STATES DISTRICT COURT, DISTRICT OF MINNESOTA

        Defendant Menard, Inc., a Wisconsin corporation, respectfully states to the court

that:

     1. Menard, Inc. is a Defendant in a civil action venued in district court in the State of

        Minnesota, County of Hennepin, Fourth Judicial District, entitled James B.

        Huabenschild v. Menard, Inc., Court File No. 27-CV-18-18027.

     2. Defendant Menard, Inc. received notice of this action when it was served with

        Plaintiff’s Summons and Complaint on May 31, 2019.

     3. Menard, Inc. is a Wisconsin corporation, with its principal place of business in the

        State of Wisconsin.

     4. Upon information and belief, Ellison Cullinan, as trustee for the heirs and next-of-

        kin of Steven Cullinan, is a resident of the State of Minnesota.
5. Upon information and belief, Defendant Michael Wojciehowski, is a resident of

   the State of Minnesota.

6. Upon information and belief, Defendant Decoy Transport, LLC, is a Minnesota

   Limited Liability Company, with its principal place of business in the State of

   Minnesota.

7. The above-described state court action is a civil action that is properly removable

   to United States District Court by Defendant Menard, Inc.

8. The United States District Court has original jurisdiction over this matter under 28

   U.S.C. § 1331 because a federal question exists.

9. The United States District Court for the District of Minnesota is the district

   embracing the place where this action is pending, and Defendant Menard, Inc. is

   not a corporation headquartered or with its principal place of business in the State

   of Minnesota. Therefore, the civil action described above may be removed to

   United States District Court pursuant to 28 USC § 1441(b) and 28 U.S.C. §

   1446(a).

10. This Notice of Removal is being filed within 30 days after Menard, Inc. received

   notice that a federal question exists. Accordingly, this Notice of Removal is timely

   filed pursuant to 28 U.S.C. section 1446(b).

11. Written notice of the filing of this Notice of and Petition for Removal has been

   served upon Plaintiff’s and Co-Defendants’ counsel.




                                         2
   12. Pursuant to 28 U.S.C. section 1446(a), a true and legible copy of all process,

      pleadings and orders served in the State Court Action as of this date are attached

      hereto as Exhibit A.

   13. A Notice of Filing of Defendant’s Notice of and Petition for Removal has been

      filed with the Clerk of Court, Hennepin County, Fourth Judicial District, State of

      Minnesota. (Exhibit B, attached, without exhibits.)

   14. Undersigned counsel represents Menard, Inc. in this action and is authorized to

      state that Menard, Inc. expressly consents to the removal of the State Court Action

      to this Court.

      WHEREFORE, Defendant requests that the above action pending against it in the

State of Minnesota, County of Hennepin, Fourth Judicial District, be removed therefrom

to the United States District Court and proceed in United States District Court as an

action properly removed therein.


Dated: June 27, 2019                    By: s/Steven E. Tomsche__________________
                                            Steven E. Tomsche, Esq. (#190561)
                                            Kelly P. Magnus (#0397569)
                                            TOMSCHE, SONNESYN & TOMSCHE, P.A.
                                            8401 Golden Valley Road, Suite 250
                                            Minneapolis, MN 55427
                                            Telephone: (763) 521-4499
                                            Email: stomsche@tstlaw.com
                                                   kmagnus@tstlaw.com
                                            Attorneys for Defendant Menard, Inc.




                                           3
